NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 20-2101
                                    _______________

                                 RICKY ALLEN SISCO,
                                              Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                               _______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-19-cv-00671)
                    Magistrate Judge: Honorable Karoline Mehalchick
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a):
                                  December 8, 2020
                                  _______________

                        Before: MCKEE, PORTER, and FISHER,
                                   Circuit Judges.

                                (Filed: December 22, 2020)

                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
PORTER, Circuit Judge.

       On June 26, 2017, Ricky Allen Sisco applied for disability insurance benefits

under Title II of the Social Security Act. After his claim was initially denied, Sisco

requested a hearing, which took place before an Administrative Law Judge (“ALJ”) of

the Social Security Administration (“SSA”) on August 31, 2018. Following the hearing,

the ALJ determined that Sisco was not disabled during the relevant period and denied his

application for benefits. Sisco requested further review by the Appeals Council—an

administrative appellate body—but the Council upheld the ALJ’s decision.

       The following month, Sisco sued the Commissioner of Social Security in the

District Court for the Middle District of Pennsylvania, seeking to overturn the agency’s

adverse decision. The District Court1 rejected Sisco’s challenges to the agency’s denial of

benefits and entered judgment in favor of the Commissioner. Sisco appeals from that

judgment. Like the District Court, we are unpersuaded by Sisco’s arguments, so we will

affirm the judgment under review.2

                                              I

       To receive benefits under Title II, a claimant must demonstrate an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42



1
 The parties consented to proceed before Magistrate Judge Mehalchick.
2
 The District Court had subject-matter jurisdiction under 42 U.S.C. § 405(g). We have
appellate jurisdiction under 28 U.S.C. § 1291.
                                             2
U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1509. A claimant must also be insured for

disability insurance benefits to receive those benefits. 42 U.S.C. § 423(a)(1)(A); 20

C.F.R. § 404.131 (2015).

       Sisco claimed a disability beginning June 1, 1999, due to traumatic brain injury,

chronic obstructive lung disease, diabetes, sleep apnea, degenerative arthritis, inactive

Hepatitis C, back pain, hypothyroidism, hearing loss, and alcohol dependence. He was

last insured on September 30, 2001, so the ALJ considered whether Sisco was disabled as

of that date. The ALJ concluded that Sisco was not disabled after proceeding through the

five-step sequential analysis provided by 20 C.F.R. § 404.1520(a)(4) (2012). See Hess v.

Comm’r Soc. Sec., 931 F.3d 198, 201–03 (3d Cir. 2019). In the five-step analysis, the

“burden of proof is on the claimant at all steps except step five, where the burden is on

the Commissioner of Social Security.” Id. at 201.

       The ALJ found that Sisco had three severe impairments: vision impairments,

residuals of traumatic brain injury, and traumatic brain injury. The ALJ then determined

that none of these impairments met or equaled the severity of a listed impairment, so

Sisco was not per se disabled. Next, the ALJ assessed Sisco’s residual functional capacity

and determined that, during the relevant period, he was able to perform a full range of

work, with some exceptions. At the final step, the ALJ found that a significant number of

jobs existed in the national economy that Sisco could have performed as of September

2001—specifically, bakery racker, binder machine feeder offbearer, and garment bagger.

The ALJ concluded that because “through the date of last insured, considering [Sisco’s]

age, education, work experience, and residual functional capacity, [he] was capable of

                                             3
making a successful adjustment to other work,” a “finding of ‘not disabled’” was

appropriate. A.R. 22. The Appeals Council denied review.

       Sisco then sued the Commissioner, advancing two different arguments against the

agency’s determination that he was not disabled and thus not eligible for benefits. First,

he argued that the ALJ failed to perform the “special technique” required in mental

disorder cases. Second, he argued the ALJ’s decision was not supported by substantial

evidence mainly because the ALJ failed to take unspecified additional evidence. The

District Court rejected both arguments.

       As to the first argument, the District Court explained that under 20 C.F.R.

§ 404.1520a(a), the agency was required to use the “special technique” to evaluate the

severity of Sisco’s alleged mental impairments. Under the special technique, the ALJ first

determines whether the claimant has demonstrated “symptoms, signs, and laboratory

findings” that substantiate that an alleged mental impairment is medically determinable.

20 C.F.R. § 404.1520a(b) (2018). If the claimant’s mental impairment is medically

determinable, the ALJ proceeds to rate, on a five-point scale, the degree of functional

limitations from the impairment in each of four broad areas of mental functioning: (1)

understanding, remembering, or applying information; (2) interacting with others; (3)

concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself.

§ 404.1520a(c)(3). If the rating in any of the four broad functional areas is more than

“none” or “mild,” the ALJ will consider whether the mental impairment is a per se

disability. § 404.1520a(d)(1). If it is not, the ALJ will proceed to assess the claimant’s

residual functional capacity. Id.

                                              4
       The District Court concluded that the ALJ adequately performed the special

technique. The ALJ found moderate limitation in the first three of the four broad areas of

mental functioning and found mild limitation in the last one. The ALJ then concluded

that Sisco’s impairments were insufficient to support a finding of per se disability and

assessed Sisco’s functional limitations resulting from his impairments. All of this was

proper under the agency’s regulations, the District Court reasoned, so Sisco’s first

argument was without merit. The District Court rejected Sisco’s second argument

because, while Sisco may disagree with the ALJ’s factual findings, they are supported by

substantial evidence and so must be upheld under the applicable standard of review. The

District Court entered judgment in favor of the Commissioner.

       Sisco timely appealed.

                                              II

       Our review of the ALJ’s decision is highly deferential. As the Supreme Court

reaffirmed last year, the agency’s factual findings are “‘conclusive’ if supported by

‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019) (quoting 42

U.S.C. § 405(g)). The substantial-evidence threshold “is not high.” Id. at 1154.

Substantial evidence “means—and means only—‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Id. (quoting Consol. Edison Co.

of N.Y. v. NLRB, 305 U.S. 197, 229 (1938)). In reviewing the denial of benefits, “our

focus is not so much on the [D]istrict [C]ourt’s ruling as it is on the administrative

ruling.” Schaal v. Apfel, 134 F.3d 496, 500–01 (2d Cir. 1998) (internal quotation marks

omitted) (quoting Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991)).

                                              5
       On appeal, the gravamen of Sisco’s challenge to the agency’s decision is that the

ALJ “fail[ed] to take the evidence and perform the testing that is needed in a mental

disorder case.” Appellant’s Br. 5. But Sisco is not clear as to what additional evidence or

testing he believes needed to be taken or performed. His brief expresses disagreement

with the ALJ’s finding that he was not disabled, but it falls well short of demonstrating

that any reasonable adjudicator would be compelled to reject that finding. See Nasrallah

v. Barr, 140 S. Ct. 1683, 1692 (2020). “Neither the [D]istrict [C]ourt nor this [C]ourt is

empowered to weigh the evidence or substitute its conclusions for those of the fact-

finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992). Because we agree with

the District Court that the ALJ properly applied the “special technique” and that the

ALJ’s finding that Sisco was not disabled is supported by substantial evidence, we will

uphold the District Court’s judgment in favor of the Commissioner.

                                      *      *      *

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             6